ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_04_EN.txt. 326

DISSENTING OPINION OF JUDGE AGO
[Translation]

1. I deeply regret being unable to associate myself with the Judges who
have voted in favour of the present Judgment. I regret it all the more since I
am certainly no less sensitive than my colleagues to the frustration felt by
the Nauruans when they gaze upon the present state of their small island’s
territory. I also hope with all my heart that it will be possible for this
people once again to find in its country of origin conditions of life favour-
able to its development.

But these perfectly justified emotional reactions should not blind us to
the fact that the questions we have to consider in this preliminary phase
are very specific questions of law and that it is by reference to the law, and
only to the law, that they have to be answered.

2. My reason for taking the position I have indicated and for writing
this opinion is that I am compelled to take note of an insurmountable con-
tradiction between two facts. There is, on the one hand, the fact that the
Government of Nauru has brought proceedings, against Australia alone,
for the purpose of enforcing its claims with respect to the “rehabilitation”
of its territory. But it is, on the other hand, equally unquestionable that
first the League of Nations and then the United Nations entrusted the task
of administering Nauru jointly to three distinct sovereign entities, namely
the United Kingdom, Australia and New Zealand. This authority was
conferred on a basis of complete legal equality between the three Powers.
To be sure, the participation of one of them, Australia, in the discharge of
the tasks involved in administering the territory under the joint Trustee-
ship of three States might, in point of fact, be more substantial than that of
the two others. But this could in no way affect the fundamental situation
of equality of rights and obligations between the three partners, a situa-
tion which, in addition, was particularly guaranteed as regards the mining
of phosphate deposits.

3. It is by reason of the contradiction referred to above that, in consid-
ering all the preliminary objections raised by Australia in the present case,
T have felt unable to avoid ascribing decisive importance to one, namely
the objection based on the fact that two of the three Powers to which Trus-
teeship over Nauru had been jointly assigned were not parties to the pro-
ceedings. I wish to make it perfectly clear that I am referring to that
objection alone, since, in the case of all the others, I fully concur with the
majority of the Court in considering that they should be rejected.

4. I do not know for what reasons the newly independent State of
Nauru elected to sue Australia alone. The Judgment to which the present

90
PHOSPHATE LANDS IN NAURU (DISS. OP. AGO) 327

opinion is appended correctly points out, in paragraph 33, that on the very
day of the proclamation of the Republic, the Head Chief and future Presi-
dent of Nauru, Mr. DeRoburt, told the press that:

“We hold it against Britain, Australia and New Zealand to recog-
nize that it is their responsibility to rehabilitate one third of the
island.”

In the same context it should also be noted that in 1968 this same
Mr. DeRoburt had taken the initiative of proposing a meeting between the
representatives of the three Governments that formerly had together
made up the Administering Authority of the trust territory and represen-
tatives of the Nauruan Government

“to work out how best [an] airstrip could be constructed as a rehabili-
tation project and to determine the degree of financial and technical
assistance the partner Governments would be able to offer” (Memo-
rial of Nauru, Vol. 4, Ann. 76; emphasis added).

5. There was therefore every reason to think that, if an application was
to be submitted to the Court, it would be directed against the three States
jointly. In my opinion the prerequisites for this were duly fulfilled. New
Zealand and the United Kingdom had, like Australia, accepted the com-
pulsory jurisdiction of the Court. The terms of New Zealand’s acceptance
were, in essence, the same as those of Australia’s. As for the United King-
dom, its declaration did, it is true, diverge in certain respects from those of
the two other States. But, had New Zealand as well as Australia been par-
ties to the proceedings, it could fairly safely have been assumed that the
United Kingdom would not have left its two former partners in the admin-
istration of Nauru and the exploitation of its mineral resources on their
own. It is therefore most likely that it would not, by itself, have raised
insurmountable obstacles. Particularly since the clause excluding from
the acceptance of the compulsory jurisdiction of the International Court
of Justice disputes with States Members of the Commonwealth — a clause
originally inserted in the declaration in anticipation of the establishment
of a special court for the Commonwealth — could easily have been
regarded as obsolete, since that expectation has never been fulfilled.
Furthermore, although Nauru had been admitted to the Commonwealth,
the conditions of its admission did not make it a full member.

6. Nauru would therefore, at least, have had every reason to seek to
bring an action before the Court against the three States affected by the
claim it intended to put forward.

But, whatever may have been the reasons that led it to proceed other-
wise, the fact remains that it did so. Its Government elected to bring pro-

91
PHOSPHATE LANDS IN NAURU (DISS. OP. AGO) 328

ceedings against Australia alone in respect of the obligation it claims to
exist to “rehabilitate” the part of its territory worked out, prior to its inde-
pendence, by the three States that had made up the “Administering
Authority”. Having taken this course, the Nauruan Government must
face the consequences of that choice. It has thus placed the Court before a
difficulty that is, in my opinion, insurmountable, namely that of determin-
ing the possible obligations of Australia in the area in question without at
the same time ipso facto determining those of the other two States that are
not parties to the proceedings. For otherwise the Court would manifestly
overstep the limits of its jurisdiction.

The Judgment to which this opinion is appended expressly admits that:

“In the present case, a finding by the Court regarding the existence
or the content of the responsibility attributed to Australia by Nauru
might well have implications for the legal situation of the two other
States concerned . . .” (Para. 55.)

I welcome this admission. But surely, having made it, one cannot con-
sider its consequences avoided by the mere assertion that

“no finding in respect of that legal situation will be needed as a basis
for the Court’s decision on Nauru’s claims against Australia” (ibid.;
emphasis added).

In fact, it is precisely by ruling on these claims against Australia alone
that the Court will, inevitably, affect the legal situation of the two other
States, namely, their rights and their obligations. If, when dealing with the
merits of the case, the Court were to recognize that responsibility and
accordingly seek to determine the share of the responsibility falling upon
Australia, it would thereby indirectly establish that the remainder of the
responsibility would fall upon the two other States. Even ifthe Court were
to decide — on what would, incidentally, be an extremely questionable
basis — that Australia was to shoulder in full the responsibility in ques-
tion, that decision would, equally inevitably and just as unacceptably,
affect not only the “interests” but also the legal situation of two States that
are not parties to the proceedings. In either case, the exercise by the Court
of its jurisdiction would be deprived of its indispensable consensual basis.

These are the reasons that have led me to conclude that the preliminary
objection raised in this respect by Australia was well founded and should
have been upheld by the Court.

(Signed) Roberto AGo.

92
